Citation Nr: 1535297	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service in the Navy from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for PTSD.  In October 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in July 2010.
The Board notes that this appeal has been expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board further notes that, in addition to the paper claims file, the Veteran also has a Veteran Benefits Management System (VBMS) paperless claims file.  A review of the documents in the Veteran's VBMS file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 
In July 2011, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file. 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2011 hearing, the undersigned VLJ fully explained the issue involved.  See July 2011 BVA Hearing Transcript, page 2.  Although the VLJ did not specifically suggest the submission of evidence that may have been overlooked, testimony was elicited from the Veteran pertaining to his in-service stressors that the Veteran contended was a precipitating factor leading to his alleged PTSD.  Id. at 2-10.  Additionally, the Veteran was represented at the hearing by a representative of the American Legion.  Upon the request of the representative, the record was held open for an additional thirty (30) days to submit evidence pertaining to the Veteran's PTSD diagnosis.  Id. at 2-3.  Furthermore, the Veteran's representative was also given the opportunity to place additional remarks on the record which might be useful in clarifying the issue on appeal.  Id. at 14-15.     
A review of the record reveals no assertion, by the Veteran or his current representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony. As such, the VLJ complied with the duties set forth in Bryant.
In November 2012, the Board remanded the Veteran's appeal for additional evidentiary development.  Notably, the Board requested the RO to obtain medical records from the following three VA medical treatment centers: 1) records generated at the Beckley VA Medical Center (VAMC) after March 24, 2010; 2) any medical records from the Veteran's treatment at the Richmond VAMC; and 3) any records from the Veteran's treatment at the Beckley Vet Center.  See November 2012 BVA Remand Order, pages 4-5.  Furthermore, the remand instructions also requested a mental disorders VA examination if additional evidence confirmed the Veteran's in-service stressor.  Id. at 5-6.  

In April 2013, due to corroborating evidence received from the National Archives and the Joint Services Records Research Center (JSSRC), the VA conceded the Veteran's in-service stressor.  See April 2013 Posttraumatic Stress Disorder Stressor Verification Review Letter.  Thereafter, the Veteran was afforded a VA examination in April 2013.   

A Supplemental Statement of the Case (SSOC) was furnished by the RO in May 2013.  Accordingly, the Veteran's VA claims file has been returned to the Board for further appellate proceedings.  However, as will be discussed below, the Board finds that a remand is necessary to ensure compliance with its November 2012 remand instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claims file does not include all VA medical records that may be relevant to the Veteran's claim.  Therefore, the Board finds the duty to assist has not been met. 

Missing Treatment Records

38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as the above mentioned records are deemed to be VA records, the VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, an attempt should be made to obtain the following records.  Additionally, all updated treatment records should be obtained and associated with the claims file.

Beckley VAMC Treatment Records  

In its November 2012 remand, the Board instructed the RO to gather outstanding records dated subsequent to March 24, 2010 from the Beckley VAMC.  These records have not been obtained. 

The Veteran makes contradictory statements about his treatment at the Beckley VAMC.  In an April 2013 statement in support of claim, the Veteran indicates that he is not a client at the Beckley VAMC.  See April 2013 Statement in Support of Claim.  In contrast, within a November 2012 statement in support of claim, the Veteran notes Beckley VAMC as his primary care provider.  See November 2012 Statement in Support of Claim.  

Regardless of these contradictions, the Veteran has submitted partial treatment records dated subsequent to March 24, 2010 from the Beckley VAMC.  See July 2011 Statement in Support of Claim.  However, there is no record that the RO attempted to obtain treatment records from the Beckley VAMC.  Although the May 2013 SSOC furnished by the RO noted that the Beckley VAMC treatment records dated from June 2010 to November 2012 were considered as evidence within the RO's decision, these records are not associated with the claims file.  See May 2013 Supplemental Statement of the Case.  

On remand, all available records from the Beckley VAMC should be obtained and associated with the claims file. 

Richmond VAMC Treatment Records

The November 2012 remand also instructed the RO to gather any treatment records from the Richmond VAMC.  An attempt has not been made to obtain these records. Therefore, these records should be obtained and associated with the claims file. 

Beckley Vet Center Treatment Records

Furthermore, in the November 2012 remand, the Board also specifically instructed the RO to gather any treatment records from the Beckley Vet Center.  

The Appeals Management Center (AMC) requested the Veteran's treatment records from the Beckley Vet Center in November 2012; however, the record does not indicate a response from the Beckley Vet Center as to the status of this request.  See November 2012 AMC Correspondence.  


The Board notes that the record is also unclear as to dates of the Veteran's treatment at the Beckley Vet Center.  In this regard, the Veteran, in a November 2012 statement in support of claim, stated that he was not a client of the Beckley Vet Center at the time of his November 2012 correspondence.  See November 2012 Statement in Support of Claim.  However, the Board notes that a fax regarding the Veteran's diagnosis of PTSD was sent from the Beckley Vet Center in July 2011. 

Therefore, on remand, any records from the Beckley Vet Center should be obtained and associated with the claims file.   

April 2013 Medical Examination

Under the duty to assist, a medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, the Board finds the April 2013 medical examination to be inadequate for the reasons discussed below. 

The Veteran, in his May 2013 statement in support of claim, notes concerns that the medical examiner who conducted his April 2013 VA examination did not possess his complete medical records at the time of the examination.  See May 2013 Statement in Support of Claim.  In light of these concerns, the Veteran calls into question the accuracy of the medical opinion provided about his PTSD claim.  Id.  As the Board determines that the Veteran's complete treatment records have not been obtained and associated with the claims file, the April 2013 medical examination is deemed to be inadequate in this regard. 

Second, the Board finds the April 2013 medical examination to be inadequate due to the examiner failing to properly reconcile the Veteran's prior clinical positive screenings for and diagnosis of PTSD.  Specifically, the Veteran had positive screenings for PTSD starting in May 2005.  See April 2013 Medical Examination Opinion, Page 11.  Thereafter, he was first diagnosed with PTSD by a psychologist in September 2010.  Id. at 10.  Subsequently, the Veteran was once again diagnosed with PTSD by a different mental health provider in February 2011.  Id. at 11-12.  

In the April 2013 VA medical examination, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  Id. at 17.  The Board finds that the examiner, in making this determination, did not properly reconcile this opinion with the Veteran's previous diagnoses for PTSD.  The examiner merely quotes from the treatment notes of the Veteran's mental health providers from the September 2010 and February 2011 PTSD diagnosis, without any corresponding impressions about these positive diagnostic assessments.  As a result, the Board finds that the examiner did not provide a well-reasoned analysis within the April 2013 negative PTSD opinion by failing to properly juxtapose the Veteran's September 2010 and February 2011 positive PTSD diagnosis.  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304(f) (2014).  The Board notes that the DSM-V has recently replaced the prior-used Fourth Edition (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

Therefore, the Board notes parenthetically that the examiner was correct in using the then-current DSM-IV standard during the Veteran's April 2013 examination; however, the Board still finds the examination inadequate for the reasons discussed above.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records, to include:

a)  All treatment records generated at the Beckley VAMC after March 24, 2010. 

b)  All treatment records from the Richmond VAMC. 

c)  All treatment records from the Beckley Vet Center. 

If no further records are available, properly document a negative response in the file.  

If the records are not obtainable, the RO/AMC must notify the Veteran and his Representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must be then given the opportunity to respond. 
  
2.  After the above development has been completed, schedule the Veteran for an in-person VA psychiatric examination by a psychiatrist or psychologist (other than the one who performed the Veteran's April 2013 VA examination) for PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  
 

The claims file and a copy of these remand instructions must be made available to and reviewed by the examiner.  

The examination report must also note that the claims file was reviewed.

The examiner is hereby notified that the Veteran's stressor has been conceded. 

All current psychiatric disorders should be diagnosed. 

a)  For each psychiatric disorder diagnosed, other than PTSD, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's psychiatric disorder had its onset during service or is causally related to his active service, to include the verified in-service stressor.

b)  The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current DSM-IV diagnosis of PTSD that is due to his confirmed stressor while in service.

c)  In rendering these opinions, the examiner should reconcile any current diagnoses with the diagnosis of PTSD from the Veteran's treating mental health providers in September 2010 and February 2011.    


All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




